886 F.2d 331
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Chris WILLIAMS, Plaintiff-Appellant,v.Sgt. CARROLL;  V. Shepherd, Defendants-Appellees.
No. 89-1315.
United States Court of Appeals, Sixth Circuit.
Sept. 28, 1989.

1
Before KENNEDY and DAVID A. NELSON, Circuit Judges, and THOMAS A. WISEMAN, Jr., Chief District Judge.*

ORDER

2
Chris Williams, a Michigan prisoner proceeding pro se, appeals the judgment of the district court dismissing his complaint filed pursuant to 42 U.S.C. Sec. 1983.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and appellant's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Williams alleged that two employees of the State Prison of Southern Michigan violated his constitutional rights as a result of allegedly losing property taken from Williams' cell during a "shakedown."


4
The district court dismissed the complaint as frivolous and Williams prosecuted this appeal.


5
Upon review, we affirm the dismissal of the complaint because it is "frivolous" within the meaning of 28 U.S.C. Sec. 1915(d).  We are particularly mindful of the Supreme Court's recent announcement in Neitzke v. Williams, 109 S. Ct. 1827 (1989), that a frivolous claim for which a sua sponte dismissal is appropriate, is a claim based on an indisputably meritless legal theory.


6
We hold that Williams' legal theory is indisputably meritless for the reasons set forth in the district court's opinion dated February 22, 1989.  Therefore, dismissal pursuant to 28 U.S.C. Sec. 1915(d) was not error.


7
Accordingly, we affirm the judgment of the district court pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Thomas A. Wiseman, Jr., Chief U.S. District Judge for the Middle District of Tennessee, sitting by designation